Citation Nr: 0111238	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record shows that the veteran's 
residuals of a left ankle fracture result in limited pain use 
and functional impairment, without arthritis or abduction, 
adduction, inversion or eversion deformity.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his residuals of a left ankle fracture does not 
adequately reflect the severity of that disability.  He 
contends that his residuals of a left ankle fracture result 
in pain on use.  Therefore, a favorable determination has 
been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).  In this regard, the veteran has been provided a VA 
examination, and VA post-service treatment records have been 
obtained.  The veteran has not notified VA of any additional 
post-service medical records not already associated with the 
claims file.  A December 1998 Statement of the Case (issued 
in January 1999), and a January 2000 Supplemental Statement 
of the Case, informed the veteran of the criteria necessary 
for an evaluation in excess of 20 percent for the claimed 
disability under relevant diagnostic codes.  

The Board recognizes that in an April 2001 informal hearing 
presentation, the veteran's representative requested a remand 
since an April 1998 VA examination was conducted without 
review of the veteran's VA medical records.  However, due to 
the particular circumstances of this case, the Board finds 
that a remand is not warranted.  

First, in November 1998, the RO obtained VA medical records 
from the Grand Rapids VA outpatient clinic dated in October 
and November 1998.  In response to information received from 
the veteran, the RO later obtained records of treatment at 
the Grand Rapids outpatient clinic from April 1997 to May 
1999.  None of these records show any complaints, findings, 
symptoms, or diagnoses pertinent to the claimed disability 
dated prior to the April 1998 VA examination.  Accordingly, 
the Board finds that as a practical matter the April 1998 
failure of the VA examiner to review the veteran's VA 
treatment records did not prejudice the veteran.  

The Board observes that in failing to review the veteran's 
medical records in April 1998, the VA examiner did not have 
the opportunity to review the veteran's August 1995 VA 
orthopedic examination.  However, the medical history 
reported on VA examination in April 1998 is consistent with 
the documented clinical history.  Further, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The August 1995 VA 
examination was not conducted during the current rating 
period for consideration on appeal.  Accordingly, the Board 
finds that as a practical matter the April 1998 failure of 
the VA examiner to review the August 1995 VA examination 
report did not prejudice the veteran.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Historically, the veteran was granted service connection for 
a status post left ankle fracture by a September 1995 rating 
decision.  The disability was evaluated as 20 percent 
disabling, effective in June 1995.  It was noted that an 
August 1995 VA examination found that the veteran could bring 
his left foot from 120 degrees to 140 degrees, as far as 
plantar flexion to dorsiflexion.  There was a decrease of at 
least 50 percent with eversion and inversion of the left 
foot.  

Medical records dated during the rating period on appeal 
include the report of an April 1998 VA examination.  The 
veteran said that cold and damp weather caused him pain but 
it was noted that there was no osteomyelitis or other 
problems.  He also reported symptoms of pain, weakness and 
stiffness, particularly in the morning, and some swelling.  
He denied instability, but said that missteps resulted in 
considerable symptoms.  It was noted that the veteran did not 
take any medicine for pain.  Flare-ups were reported to be 
most severe when the veteran went up and down stairs.  He 
said that cold damp weather reduced his ability to climb 
stairs.  The veteran said that he used a cane periodically 
but not on a continuing basis.  

On physical examination, there was tenderness of the lateral 
malleolus, with no edema or drainage.  Eversion was noted to 
appear to be the most painful maneuver.  The veteran limped 
slightly but there were no abnormal wear patterns observed on 
his shoes and feet.  No ankylosis was present.  Dorsiflexion 
was from zero to 5 degrees, and plantar flexion was from zero 
to 35 degrees.  Painful eversion was again noted.  The 
examiner opined that flexion and extension did not cause the 
veteran "serious" pain and that the movement causing the 
veteran the "greatest distress" was inversion.  

Radiographic examination resulted in an impression that the 
examiner did not feel that there was significant abnormality; 
however, there were reservations in reference to the 
possibility of instability which could be further evaluated 
with stress views if there was clinical correlation.  

The final diagnosis was spiral fracture of the ankle in 1983. 
The examiner also noted that presently the joint was somewhat 
deformed, the scars were well-healed, and radiographic 
examination of the ankle indicated post-operatic changes, but 
no post-operative arthritis.  

Records of outpatient VA treatment indicate that in October 
1998 the veteran complained of a gradual increasing of the 
pain of the left ankle, and said that walking was becoming 
more and more difficult.  The veteran said that he was using 
aspirin and Motrin.  He was assessed with pain of the left 
lower extremity.  He was referred for radiographic 
examination and a podiatrist consultation.  A radiographic 
examination of the left ankle conducted that same day 
indicated post-operative changes, which were old, in the 
ankle without any acute abnormalities.  A radiographic 
examination of the left foot conducted the following day 
resulted in an impression of changes from previous surgery in 
the ankle without any acute abnormalities of the foot.  In 
November 1998 the veteran complained of increasing pain as he 
grew older.  He was to continue with Motrin as needed.  

Turning to the relevant laws, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 

An evaluation in excess of 20 percent is not warranted for 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  The veteran's residuals of a 
left ankle fracture may be evaluated as impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with 
marked ankle or knee disability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).  
A 30 percent evaluation is also warranted by ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between zero and 10 degrees.  Diagnostic 
Code 5270.  A 40 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  Id.

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation under Diagnostic Code 5271.  The 
veteran's current 20 percent rating is the maximum schedular 
evaluation assignable under this Diagnostic Code for 
limitation of motion of the ankle.  In addition, there has 
been no showing that the veteran's disability results in a 
marked ankle disability resulting from malunion of the tibia 
and/or fibula.  Therefore, the preponderance of the evidence 
is against a 30 percent evaluation under Diagnostic Code 
5262.  

On the other hand, the Board finds that the medical evidence 
of left ankle pain and functional loss is comparable to 
ankylosis of the ankle in dorsiflexion.  The veteran has 
consistently complained of left ankle pain, including on use, 
during his VA examination and VA outpatient appointments.  VA 
outpatient treatment records show that the VA-recommended 
remedy was Motrin.  The veteran's complaints of pain are 
supported by objective evidence.  The April 1998 VA 
examination report documents that the veteran experienced 
left ankle pain on movement and limitation of motion.  
Considering that his dorsiflexion is limited to 5 degrees, 
the Board finds that the severity of the veteran's service-
connected residuals of a left ankle fracture more nearly 
approximate ankylosis of the ankle in dorsiflexion between 
zero degrees and 10 degrees, as contemplated for a 30 percent 
evaluation under Diagnostic Code 5270.  As such, the Board 
finds that an increased 30 percent evaluation is warranted 
for the service-connected left ankle disability.  DeLuca, 8 
Vet App at 202; 38 C.F.R. §§ 4.40, 4.45. 

The Board has considered entitlement to a 40 percent 
evaluation, but finds that such an evaluation is not 
warranted.  Although there is some limitation of left ankle 
motion, there is no evidence of functional loss analogous to 
ankylosis in dorsiflexion at greater than 10 degrees or in 
planter flexion at greater than 40 degrees.  While eversion 
has been observed to be painful, there is no evidence of 
eversion or inversion deformity.  Therefore, the 
preponderance of the evidence is against a 40 percent 
evaluation under Diagnostic Code 5270.  In addition, there is 
no evidence of nonunion of the veteran's left tibia or 
fibula.  Therefore, the preponderance of the evidence is 
against a 40 percent evaluation under Diagnostic Code 5262. 

In light of the foregoing, the Board finds that the evidence 
supports an increased 30 percent evaluation for the veteran's 
residuals of a left ankle fracture.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for residuals of a left 
ankle fracture is granted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

